EXHIBIT 10.14A

CARDIODYNAMICS INTERNATIONAL CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

You have been granted the following Option to purchase Common Stock of
CARDIODYNAMICS INTERNATIONAL CORPORATION (the “Company”) under the Company’s
2004 Stock Incentive Plan (the “Plan”):

 

Name of Optionee:    [Name of Optionee]

Total Number of Option Shares Granted:

Type of Option:

  

[Total Number of Shares]

[ISO or NQSO]

Exercise Price Per Share:    $_________ Grant Date:    [Date of Grant] Vesting
Commencement Date:    [Vesting Commencement Date] Vesting Schedule:    This
Option becomes exercisable with respect to the first __ of the shares subject to
this Option when you complete __ months of continuous “Service” (as defined in
the Plan) from the Vesting Commencement Date. Thereafter, this Option becomes
exercisable with respect to an additional ___ of the shares subject to this
Option when you complete each additional month of Service. Expiration Date:   
[Expiration Date] This Option expires earlier if your Service terminates
earlier, as described in the Stock Option Agreement.

CARDIODYNAMICS INTERNATIONAL CORPORATION

NOTICE OF STOCK OPTION GRANT



--------------------------------------------------------------------------------

By accepting this Option, you agree that this Option is granted under and
governed by the term and conditions of the Plan and the Stock Option Agreement,
both of which are attached to and made a part of this document.

 

CARDIODYNAMICS INTERNATIONAL CORPORATION By:     Title:    

CARDIODYNAMICS INTERNATIONAL CORPORATION

NOTICE OF STOCK OPTION GRANT



--------------------------------------------------------------------------------

CARDIODYNAMICS INTERNATIONAL CORPORATION

2004 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be an nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct (as defined below), death or “Total
and Permanent Disability” (as defined in the Plan), then this Option will expire
at the close of business at Company headquarters on the date three (3) months
after the date your Service terminates (or, if earlier, the Expiration Date).
The Company has discretion to determine when your Service terminates for all
purposes of the Plan and its determinations are conclusive and binding on all
persons. Misconduct   

If your Service terminates by reason of Misconduct, then this Option will expire
on the date of such termination.

 

Misconduct means the commission of any act of fraud, embezzlement or dishonesty
by you, any unauthorized use or disclosure by you of confidential information or
trade secrets of the Company (or any Parent or Subsidiary), or any other
intentional misconduct by you affecting the business or affairs of the Company
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Company (or any Parent or Subsidiary) may consider as grounds for your dismissal
or discharge.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Death    If your Service terminates because of your death, or you die within
three months after your Service terminates for any other reason except
Misconduct or Total and Permanent Disability, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date of your death (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option. Disability    If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date). Corporate Transaction   

If this Option is assumed, replaced or otherwise continued following a Change in
Control (as defined in the Plan), and not otherwise accelerated at that time,
then in the event that your Service is subsequently terminated by reason of an
Involuntary Termination (as defined below) within 18 months following the
effective date of the Change in Control, this Option shall become fully vested
and exercisable and remain exercisable until the date 12 months after the
effective date of the Change in Control (or , if earlier, the Expiration Date).

 

Involuntary Termination means the termination of your Service by reason of:

 

(i) your involuntary dismissal or discharge by the Company (or its successor)
for reasons other than Misconduct, or

 

(ii) your voluntary resignation following (A) a change in your position with the
Company (or its successor) which materially reduces your level of
responsibility, (B) a reduction in your level of compensation (including base
salary, fringe benefits and any non-discretionary and objective-standard
incentive payment or bonus award) by more than 15% or (C) a relocation of your
place of employment by more than 50 miles, provided and only if such change,
reduction or relocation is effected by the Company (or its successor) without
your consent.

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

   If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule. Restrictions on Exercise    The Company will not permit
you to exercise this Option if the issuance of shares at that time would violate
any law or regulation. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of the Company stock pursuant to this Option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Company stock as to which such approval shall not have been obtained.
However, the Company shall use its best efforts to obtain such approval. Notice
of Exercise    When you wish to exercise this Option you must notify the Company
by completing the attached “Notice of Exercise of Stock Option” form and filing
it with the Human Resources Department of the Company. You notice must specify
how many shares you wish to purchase. Your notice must also specify how your
shares should be registered. The notice will be effective when it is received by
the Company. If someone else wants to exercise this Option after your death,
that person must prove to the Company’s satisfaction that he or she is entitled
to do so. Form of Payment    When you submit your notice of exercise, you must
include payment of the Option exercise price for the shares you are purchasing.
Payment may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

CARDIODYNAMICS INTERNATIONAL CORPORATION

Stock Option agreement



--------------------------------------------------------------------------------

  

•        Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•        By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•        Irrevocable directions to a securities broker or lender approved by the
Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as you are an employee, consultant or director of the Company or a
subsidiary of the Company. Transfer of Option    In general, only you can
exercise this Option prior to your death. You cannot transfer or assign this
Option, other than as designated by you by will or by the laws of descent and
distribution, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.    However, if this Option is
designated as a nonstatutory stock option in the Notice of Stock Option Grant,
then the “Committee” (as defined in the Plan) may, in its sole discretion, allow
you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.    In addition,
if this Option is designated as a nonstatutory stock option in the Notice of
Stock Option Grant, then the Committee may, in its sole discretion, allow you to
transfer this option to your spouse or former spouse pursuant to a domestic
relations order in settlement of marital property rights.    The Committee will
allow you to transfer this Option only if both you and the transferee(s) execute
the forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Agreement.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. If the
Company is a party to a merger or other reorganization, this Option will be
subject to the agreement of merger or reorganization, as provided under the
Plan. Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of California (without regard to its choice-of-law
provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. All capitalized terms in the Stock
Option Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded.

BY ACCEPTING THIS OPTION,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Exhibit 10.14B

CARDIODYNAMICS INTERNATIONAL CORPORATION

2004 STOCK INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is intended to be an incentive stock option under
Section 422 of the Internal Revenue Code or a nonstatutory option, as provided
in the Notice of Stock Option Grant. Even if this Option is designated as an
incentive stock option, it shall be deemed to be an nonstatutory option to the
extent required by the $100,000 annual limitation under Section 422(d) of the
Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct (as defined below), death or “Total
and Permanent Disability” (as defined in the Plan), then this Option will expire
at the close of business at Company headquarters on the date three (3) months
after the date your Service terminates (or, if earlier, the Expiration Date).
The Company has discretion to determine when your Service terminates for all
purposes of the Plan and its determinations are conclusive and binding on all
persons. Misconduct   

If your Service terminates by reason of Misconduct, then this Option will expire
on the date of such termination.

 

Misconduct means the commission of any act of fraud, embezzlement or dishonesty
by you, any unauthorized use or disclosure by you of confidential information or
trade secrets of the Company (or any Parent or Subsidiary), or any other
intentional misconduct by you affecting the business or affairs of the Company
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Company (or any Parent or Subsidiary) may consider as grounds for your dismissal
or discharge.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Death    If your Service terminates because of your death, or you die within
three months after your Service terminates for any other reason except
Misconduct or Total and Permanent Disability, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date of your death (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option. Disability    If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date). Corporate Transaction   

If this Option is assumed, replaced or otherwise continued following a Change in
Control (as defined in the Plan), and not otherwise accelerated at that time,
then in the event that your Service is subsequently terminated by reason of an
Involuntary Termination (as defined below) within 18 months following the
effective date of the Change in Control, this Option shall become fully vested
and exercisable and remain exercisable until the date 12 months after the
effective date of the Change in Control (or , if earlier, the Expiration Date).

 

Involuntary Termination means the termination of your Service by reason of:

 

(i) your involuntary dismissal or discharge by the Company (or its successor)
for reasons other than Misconduct, or

 

(ii) your voluntary resignation following (A) a change in your position with the
Company (or its successor) which materially reduces your level of
responsibility, (B) a reduction in your level of compensation (including base
salary, fringe benefits and any non-discretionary and objective-standard
incentive payment or bonus award) by more than 15% or (C) a relocation of your
place of employment by more than 50 miles, provided and only if such change,
reduction or relocation is effected by the Company (or its successor) without
your consent.

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

   If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule. Restrictions on Exercise    The Company will not permit
you to exercise this Option if the issuance of shares at that time would violate
any law or regulation. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of the Company stock pursuant to this Option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Company stock as to which such approval shall not have been obtained.
However, the Company shall use its best efforts to obtain such approval. Notice
of Exercise    When you wish to exercise this Option you must notify the Company
by completing the attached “Notice of Exercise of Stock Option” form and filing
it with the Human Resources Department of the Company. You notice must specify
how many shares you wish to purchase. Your notice must also specify how your
shares should be registered. The notice will be effective when it is received by
the Company. If someone else wants to exercise this Option after your death,
that person must prove to the Company’s satisfaction that he or she is entitled
to do so. Form of Payment    When you submit your notice of exercise, you must
include payment of the Option exercise price for the shares you are purchasing.
Payment may be made in the following form(s):   

•        Your personal check, a cashier’s check or a money order.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

  

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as you are an employee, consultant or director of the Company or a
subsidiary of the Company. Transfer of Option    In general, only you can
exercise this Option prior to your death. You cannot transfer or assign this
Option, other than as designated by you by will or by the laws of descent and
distribution, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.    However, if this Option is
designated as a nonstatutory stock option in the Notice of Stock Option Grant,
then the “Committee” (as defined in the Plan) may, in its sole discretion, allow
you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.    In addition,
if this Option is designated as a nonstatutory stock option in the Notice of
Stock Option Grant, then the Committee may, in its sole discretion, allow you to
transfer this option to your spouse or former spouse pursuant to a domestic
relations order in settlement of marital property rights.    The Committee will
allow you to transfer this Option only if both you and the transferee(s) execute
the forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Agreement.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. If the
Company is a party to a merger or other reorganization, this Option will be
subject to the agreement of merger or reorganization, as provided under the
Plan. Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of California (without regard to its choice-of-law
provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. All capitalized terms in the Stock
Option Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded.

BY ACCEPTING THIS OPTION,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Exhibit 10.14C

CARDIODYNAMICS INTERNATIONAL CORPORATION

2004 STOCK INCENTIVE PLAN

DIRECTOR STOCK OPTION AGREEMENT

 

Tax Treatment    This Option is not an incentive stock option under Section 422
of the Internal Revenue Code. Vesting    This Option becomes exercisable in
installments, as shown in the Notice of Stock Option Grant. This Option will in
no event become exercisable for additional shares after your Service has
terminated for any reason. Term    This Option expires in any event at the close
of business at Company headquarters on the day before the 10th anniversary of
the Grant Date, as shown on the Notice of Stock Option Grant (fifth anniversary
for a more than 10% stockholder as provided under the Plan if this is an
incentive stock option). This Option may expire earlier if your Service
terminates, as described below. Regular Termination    If your Service
terminates for any reason except Misconduct (as defined below), death or “Total
and Permanent Disability” (as defined in the Plan), then this Option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date your Service terminates (or, if earlier, the Expiration Date).
The Company has discretion to determine when your Service terminates for all
purposes of the Plan and its determinations are conclusive and binding on all
persons. Misconduct   

If your Service terminates by reason of Misconduct, then this Option will expire
on the date of such termination.

 

Misconduct means the commission of any act of fraud, embezzlement or dishonesty
by you, any unauthorized use or disclosure by you of confidential information or
trade secrets of the Company (or any Parent or Subsidiary), or any other
intentional misconduct by you affecting the business or affairs of the Company
(or any Parent or Subsidiary) in a material manner. The foregoing definition
shall not be deemed to be inclusive of all the acts or omissions which the
Company (or any Parent or Subsidiary) may consider as grounds for your dismissal
or discharge.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Death    If your Service terminates because of your death, or you die within
three months after your Service terminates for any other reason except
Misconduct or Total and Permanent Disability, then this Option will expire at
the close of business at Company headquarters on the date 12 months after the
date of your death (or, if earlier, the Expiration Date). During that period of
up to 12 months, your estate or heirs may exercise the Option. Disability    If
your Service terminates because of your Total and Permanent Disability, then
this Option will expire at the close of business at Company headquarters on the
date 12 months after the date your Service terminates (or, if earlier, the
Expiration Date). Corporate Transaction   

If this Option is assumed, replaced or otherwise continued following a Change in
Control (as defined in the Plan), and not otherwise accelerated at that time,
then in the event that your Service is subsequently terminated by reason of an
Involuntary Termination (as defined below) within 18 months following the
effective date of the Change in Control, this Option shall become fully vested
and exercisable and remain exercisable until the date 12 months after the
effective date of the Change in Control (or , if earlier, the Expiration Date).

 

Involuntary Termination means the termination of your Service by reason of:

 

(i) your involuntary dismissal or discharge by the Company (or its successor)
for reasons other than Misconduct, or

 

(ii) your voluntary resignation following (A) a change in your position with the
Company (or its successor) which materially reduces your level of
responsibility, (B) a reduction in your level of compensation (including base
salary, fringe benefits and any non-discretionary and objective-standard
incentive payment or bonus award) by more than 15% or (C) a relocation of your
place of employment by more than 50 miles, provided and only if such change,
reduction or relocation is effected by the Company (or its successor) without
your consent.

Leaves of Absence    For purposes of this Option, your Service does not
terminate when you go on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of Service is required by the terms of the leave or by
applicable law. But your Service terminates when the approved leave ends, unless
you immediately return to active work.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

   If you go on a leave of absence, then the vesting schedule specified in the
Notice of Stock Option Grant may be adjusted in accordance with the Company’s
leave of absence policy or the terms of your leave. If you commence working on a
part-time basis, then the vesting schedule specified in the Notice of Stock
Option Grant may be adjusted in accordance with the Company’s part-time work
policy or the terms of an agreement between you and the Company pertaining to
your part-time schedule. Restrictions on Exercise    The Company will not permit
you to exercise this Option if the issuance of shares at that time would violate
any law or regulation. The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of the Company stock pursuant to this Option shall
relieve the Company of any liability with respect to the non-issuance or sale of
the Company stock as to which such approval shall not have been obtained.
However, the Company shall use its best efforts to obtain such approval. Notice
of Exercise    When you wish to exercise this Option you must notify the Company
by completing the attached “Notice of Exercise of Stock Option” form and filing
it with the Human Resources Department of the Company. You notice must specify
how many shares you wish to purchase. Your notice must also specify how your
shares should be registered. The notice will be effective when it is received by
the Company. If someone else wants to exercise this Option after your death,
that person must prove to the Company’s satisfaction that he or she is entitled
to do so. Form of Payment    When you submit your notice of exercise, you must
include payment of the Option exercise price for the shares you are purchasing.
Payment may be made in the following form(s):   

•         Your personal check, a cashier’s check or a money order.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

  

•         Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the Option exercise, will be
applied to the Option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the Option shares
issued to you. However, you may not surrender, or attest to the ownership of
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize a compensation expense (or additional
compensation expense) with respect to this Option for financial reporting
purposes.

  

•         By delivering on a form approved by the Committee of an irrevocable
direction to a securities broker approved by the Company to sell all or part of
your Option shares and to deliver to the Company from the sale proceeds in an
amount sufficient to pay the Option exercise price and any withholding taxes.
The balance of the sale proceeds, if any, will be delivered to you. The
directions must be given by signing a special “Notice of Exercise” form provided
by the Company.

  

•         Irrevocable directions to a securities broker or lender approved by
the Company to pledge Option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the Option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

   Notwithstanding the foregoing, payment may not be made in any form that is
unlawful, as determined by the Company in its sole discretion. Withholding Taxes
and Stock Withholding    You will not be allowed to exercise this Option unless
you make arrangements acceptable to the Company to pay any withholding taxes
that may be due as a result of the Option exercise. These arrangements may
include withholding shares of Company stock that otherwise would be issued to
you when you exercise this Option. The value of these shares, determined as of
the effective date of the Option exercise, will be applied to the withholding
taxes.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Restrictions on Resale    By signing this Agreement, you agree not to sell any
Option shares at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters prohibit a sale. This restriction will
apply as long as you are an employee, consultant or director of the Company or a
subsidiary of the Company. Transfer of Option    In general, only you can
exercise this Option prior to your death. You cannot transfer or assign this
Option, other than as designated by you by will or by the laws of descent and
distribution, except as provided below. For instance, you may not sell this
Option or use it as security for a loan. If you attempt to do any of these
things, this Option will immediately become invalid. You may in any event
dispose of this Option in your will. Regardless of any marital property
settlement agreement, the Company is not obligated to honor a notice of exercise
from your former spouse, nor is the Company obligated to recognize your former
spouse’s interest in your Option in any other way.    However, if this Option is
designated as a nonstatutory stock option in the Notice of Stock Option Grant,
then the “Committee” (as defined in the Plan) may, in its sole discretion, allow
you to transfer this Option as a gift to one or more family members. For
purposes of this Agreement, “family member” means a child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law or sister-in-law (including adoptive
relationships), any individual sharing your household (other than a tenant or
employee), a trust in which one or more of these individuals have more than 50%
of the beneficial interest, a foundation in which you or one or more of these
persons control the management of assets, and any entity in which you or one or
more of these persons own more than 50% of the voting interest.    In addition,
if this Option is designated as a nonstatutory stock option in the Notice of
Stock Option Grant, then the Committee may, in its sole discretion, allow you to
transfer this option to your spouse or former spouse pursuant to a domestic
relations order in settlement of marital property rights.    The Committee will
allow you to transfer this Option only if both you and the transferee(s) execute
the forms prescribed by the Committee, which include the consent of the
transferee(s) to be bound by this Agreement.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT



--------------------------------------------------------------------------------

Retention Rights    Neither your Option nor this Agreement gives you the right
to be retained by the Company or a subsidiary of the Company in any capacity.
The Company and its subsidiaries reserve the right to terminate your Service at
any time, with or without cause. Stockholder Rights    You, or your estate or
heirs, have no rights as a stockholder of the Company until you have exercised
this Option by giving the required notice to the Company and paying the exercise
price. No adjustments are made for dividends or other rights if the applicable
record date occurs before you exercise this Option, except as described in the
Plan. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company stock, the number of shares covered by this Option and
the exercise price per share may be adjusted pursuant to the Plan. If the
Company is a party to a merger or other reorganization, this Option will be
subject to the agreement of merger or reorganization, as provided under the
Plan. Applicable Law    This Agreement will be interpreted and enforced under
the laws of the State of California (without regard to its choice-of-law
provisions). The Plan and Other Agreements    The text of the Plan is
incorporated in this Agreement by reference. All capitalized terms in the Stock
Option Agreement shall have the meanings assigned to them in the Plan. This
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Option. Any prior agreements, commitments or negotiations
concerning this Option are superseded.

BY ACCEPTING THIS OPTION,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

CARDIODYNAMICS INTERNATIONAL CORPORATION

STOCK OPTION AGREEMENT